FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDRAS VALDEZ-GUERRA,                             No. 09-72638

               Petitioner,                       Agency No. A079-365-894

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **


Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges

       Edras Valdez-Guerra, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and deny

the petition for review.

      The record does not compel the conclusion that Valdez-Guerra’s political

opinion, religion, or membership in a social group was one central reason for the

MS-18 gang’s efforts to recruit or extort him. See Parussimova v. Mukasey, 555

F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground

represent one central reason for an asylum applicant’s persecution”); Barrios v.

Holder, 581 F.3d 849, 855-56 (9th Cir. 2009) (resistance to gang membership did

not establish political opinion, and young Guatemalan men who resist gang

recruitment do not constitute a particular social group). Accordingly, substantial

evidence supports the agency’s denial of the withholding of removal claim because

Valdez-Guerra failed to establish he was or would be persecuted on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (to

reverse the agency’s finding “we must find that the evidence not only supports that

conclusion, but compels it”) (emphasis in original).

      In addition, substantial evidence supports the agency’s denial of CAT relief

because Valdez-Guerra failed to establish it is more likely than not he will be




                                                                                  09-72638
tortured by or with the acquiescence of a government official if returned to

Guatemala. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                                                               09-72638